Case 1:18-cv-05780-FB-SMG Document 71 Filed 05/18/20 Page 1 of 2 PageID #: 376

                          LEVIN-EPSTEIN & ASSOCIATES, P.C.
 ____________________________________________________________________________________________
                        420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                 T: 212.792-0048 • E: Jason@levinepstein.com
                                                                                       May 18, 2020
Via Electronic Filing
The Honorable Magistrate Judge Steven M. Gold
U.S. District Court Eastern District of New York
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:     Singh v. Lintech Electric, Inc. et al
                       Case No.: 1:18-cv-05780-FB-SMGJO

Dear Honorable Magistrate Judge Gold:

       This law firm represents Defendants Lintech Electric, Inc. and Linden Tudor in the above-
referenced action.

         This law firm also represents Defendants Holly Tudor, Linden Tudor and Tudor Enterprise
Family Limited Partnership in the since removed state court actions captioned Singh v. Holly Tudor
et al (Index No. 720551-2019) (the “First State Court Action”) and Singh v. Tudor Entr. Family
Ltd Partnership et al (Index No.: 526826-2019) (the “Second State Court Action”, and together,
the “State Court Actions”).

        Pursuant to Your Honor’s Individual Motion Practice Rule 1(A) this letter respectfully
serves to inform the Court of recent developments following the submission of Defendants’ motion
to strike filed May 14, 2020 [Dckt. No. 70] (the “Motion to Strike”) Plaintiff’s two improperly
filed amended complaints [see Dckt. Nos. 68, 69] (together, the “Amended Complaints”).

        By way of relevant procedural background, the undersigned served Defendants’ Motion to
Dismiss the State Court Actions on April 24, 2020, requesting to: (i) Dismiss Plaintiff’s State Court
Actions, (ii) Cancel the Lis Pendens, and (iii) Award Defendants’ Attorneys’ Fees and Costs, and
(iv) Sanctions (“Defendants’ Motion to Dismiss”).

        Following service of the Motion to Dismiss, on May 13, 2020 [Dckt. Nos. 68, 69], Plaintiff
filed two amended complaints in connection with the State Court Actions. On the same date, the
undersigned filed its Motion to Strike on the basis that the controlling New York law does not
permit the amendment of a complaint as of right, or with leave of the Court; where, as here, the
complainant has also filed a lis pendens in connection with the underlying action. See Bunnell v.
Haghighi, 183 F. Supp. 3d 364, 368 (E.D.N.Y. 2016) (“Claims affecting real property must be
asserted at the time the lis pendens is commenced, and subsequent submissions cannot cure defects
present at the time of filing.”) (citing 5303 Realty Corp. v. O & Y Equity Corp., 64 N.Y.2d 313,
319–20 (1984)) (emphasis added).

        Presumably because of the Motion to Strike, on May 15, 2020, at 4:48 p.m., Plaintiff’s
counsel served the undersigned with Plaintiff’s opposition to Defendants’ Motion to Dismiss
(“Plaintiff’s Opposition”). Plaintiff’s counsel has created a procedural quagmire by filing
Plaintiff’s Opposition to Defendants’ Motion to Dismiss and filing the Amended Complaints.
                                                     1
Case 1:18-cv-05780-FB-SMG Document 71 Filed 05/18/20 Page 2 of 2 PageID #: 377



       Defendants anticipate filing a reply to Plaintiff’s Opposition in accordance with the So-
Ordered Briefing schedule. However, out of an abundance of caution, this letter respectfully
requests a pre-motion conference pursuant to Your Honor’s Individual Rule 2(A) in order to brief
the Motion to Strike.

       Thank you, in advance, for your time and consideration.

                                                      Respectfully submitted,

                                                       LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                       By: /s/ Jason Mizrahi
                                                          Jason Mizrahi
                                                          420 Lexington Avenue, Suite 2525
                                                          New York, NY 10170
                                                          Tel. No.: (212) 792-0048
                                                          Email: Jason@levinepstein.com
                                                          Attorneys for Defendants

VIA ECF: All Counsel




                                               2
